Citation Nr: 1608884	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for non-Hodgkin's lymphoma. 

2.  Entitlement to an initial compensable rating for posttraumatic deformity with degenerative changes of the first right toe. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his March 2012 substantive appeal (VA form 9), the Veteran requested a videoconference before a Veterans Law Judge at the RO.  However, in August 2014, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e).

The Veteran has described an inability to retain employment due to his service-connected disabilities, including his non-Hodgkin's lymphoma.  See, e.g., December 2012 VA Form 21-8940.  Thus, the question of entitlement to a TDIU is part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination for his increased rating claims in in March 2013.  Regarding the non-Hodgkin's lymphoma, the examiner noted the Veteran's condition has "stayed the same and is controlled with medication," but then checked the box for no when asked if continuous medication was required for control of the condition.  Additionally, the examiner noted headaches but did not describe their frequency.  Concerning the right great toe disability, the examiner did not document any significant findings, yet ultimately concluded that the Veteran evidenced "moderate restriction" due, in part, to his right great toe disability, and then described physical restrictions that are seemingly irrelevant or not supported by the objective findings in the remainder of the report.
Based on these seemingly contradictory and inadequate findings, contemporaneous examinations are necessary.  Updated treatment records should also be secured upon remand.

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2015.  All such available documents should be associated with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity and extent of his non-Hodgkin's lymphoma.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All indicated testing should be conducted.  The examiner should provide specific examples of any functional and occupational impairment attributed solely to the non-Hodgkin's lymphoma.  If resultant headaches are identified, please describe their nature and frequency.

3.  Then schedule the Veteran for a VA examination to determine the current severity and extent of his posttraumatic deformity with degenerative changes of the first right toe.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All indicated testing should be conducted.  The examiner should provide specific examples of any functional and occupational impairment attributed solely to the right toe disability.

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




